MEMORANDUM *
Johnson appeals from the denial of his pro se petition for a writ of habeas corpus. We affirm.
Johnson’s claim of ineffective assistance of counsel is unavailing. The district court correctly determined that there is no constitutional right to effective assistance when seeking discretionary review. Wainwright v. Torna, 455 U.S. 586, 587-88, 102 S.Ct. 1300, 71 L.Ed.2d 475 (1982). The claim of instructional error was not certified for review, and we decline to certify it now.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.